Case: 1:20-cv-00521-DAR Doc #: 1-1 Filed: 03/06/20 1 of 10. PageID #: 7




                   EXHIBIT A
3/5/2020          Case: 1:20-cv-00521-DAR Doc #: 1-1
                                                  Civil Filed:  03/06/20
                                                        Case Docket Page 2 of 10. PageID #: 8
  skip to main content
                                                                  Print

                                                    CASE INFORMATION

  CV-20-928910 EDWIN HOLT vs. OTIS ELEVATOR COMPANY


                                                        Docket Information


                 Docket Docket                                                                                              View
  Filing Date                     Docket Description
                 Party Type                                                                                                Image
  02/12/2020 N/A          SR      USPS RECEIPT NO. 41034079 DELIVERED BY USPS 02/07/2020 OTIS ELEVATOR
                                  COMPANY PROCESSED BY COC 02/12/2020.
  02/04/2020 N/A          SR      SUMMONS E-FILE COPY COST
  02/04/2020 D1           CS      WRIT FEE
  02/04/2020 D1           SR      SUMS COMPLAINT(41034079) SENT BY CERTIFIED MAIL. TO: OTIS ELEVATOR
                                  COMPANY C/O CT CORPORATION SYSTEM 4400 EASTON COMMONS WAY, SUITE
                                  125 COLUMBUS, OH 43219
  02/04/2020 N/A          SF      JUDGE JOHN J RUSSO ASSIGNED (RANDOM)
  02/04/2020 P1           SF      LEGAL RESEARCH
  02/04/2020 P1           SF      LEGAL NEWS
  02/04/2020 P1           SF      LEGAL AID
  02/04/2020 P1           SF      COURT SPECIAL PROJECTS FUND
  02/04/2020 P1           SF      COMPUTER FEE
  02/04/2020 P1           SF      CLERK'S FEE
  02/04/2020 P1           SF      DEPOSIT AMOUNT PAID KATHLEEN R HARRIS
  02/04/2020 N/A          SF      CASE FILED: COMPLAINT
  Only the official court records available from the Cuyahoga County Clerk of Courts, available in person, should be relied upon
  as accurate and current.
  Website Questions or Comments.
  Copyright © 2020 PROWARE. All Rights Reserved. 1.1.232




https://cpdocket.cp.cuyahogacounty.us/CV_CaseInformation_Docket.aspx?q=YYo6SUdMngqEwk-7Onfb5Q2&isprint=Y                       1/1
            Case: 1:20-cv-00521-DAR Doc #: 1-1 Filed: 03/06/20 3 of 10. PageID #: 9




                                            NAILAH K. BYRD
                                    CUYAHOGA COUNTY CLERK OF COURTS
                                                     1200 Ontario Street
                                                    Cleveland, Ohio 44113




                                              Court of Common Pleas


                                             New Case Electronically Filed:
                                                February 4,2020 11:35


                                          By: KATHLEEN R. HARRIS 0088079

                                                Confirmation Nbr. 1934109



  EDWIN HOLT                                                                CV 20 928910

           vs.
                                                                  Judge: JOHN J. RUSSO
  OTIS ELEVATOR COMPANY




                                                     Pages Filed: 5




Electronically Filed 02/04/2020 11:35 / / CV 20 928910 / Confirmation Nbr. 1934109 / CLSLP
           Case: 1:20-cv-00521-DAR Doc #: 1-1 Filed: 03/06/20 4 of 10. PageID #: 10




                IN THE COMMON PLEAS COURT OF CUYAHOGA COUNTY, OHIO


     EDWIN HOLT,                                            ) Case No.:
     12342 Saywell Avenue                                   )
     Cleveland, Ohio 44108                                  ) Judge:
                                                            )
                                                            ) COMPLAINT
             Plaintiff,
                                                            )
                                                            ) (Jury Demand Endorsed Hereon)
     v.                                                     )
                                                            ) Kathleen R. Harris (0088079)
     OTIS ELEVATOR COMPANY,                                 ) Andrea R. Young (0096334)
     c/o CT Corporation System                              ) Charles E. Boyk Law Offices, LLC
     4400 Easton Commons Way, Suite 125                     ) 405 Madison Ave., Suite 1200
                                                            ) Toledo, Ohio 43604
     Columbus, Ohio 43219
                                                            ) Telephone: (419) 241-1395
                                                            ) Facsimile: (419) 241-8731
             Defendant.
                                                            )   kharris@charlesboyk-law.com
                                                            )   ayoung@charlesboyk-law.com
                                                            )
                                                            )   Attorneys for Plaintiffs




             Now comes Plaintiff Edwin Holt, by and through counsel, and hereby files this Complaint

     against Defendant Otis Elevator Company for damages arising out of injuries he sustained in one

     of Defendant’s elevators on or about April 4, 2018. In support of his claims, Plaintiff states as

     follows:

                                                    THE PARTIES

     1. Plaintiff Edwin Holt is an individual and a resident of Cleveland, Cuyahoga County, Ohio.

     2. Defendant Otis Elevator Company is a corporation doing business in the State of Ohio and is

          engaged in the business of designing, manufacturing, installing, servicing, maintaining, and

          repairing elevators. At all times relevant to this Complaint, Defendant was responsible for



Electronically Filed 02/04/2020 11:35 / / CV 20 928910 / Confirmation Nbr. 1934109 / CLSLP
           Case: 1:20-cv-00521-DAR Doc #: 1-1 Filed: 03/06/20 5 of 10. PageID #: 11



          maintaining, servicing, and repairing elevators in the Louis Stokes Cleveland VA Medical

          Center located at 10701 East Boulevard in Cleveland, Cuyahoga County, Ohio.

                                          JURISDICTION AND VENUE

     3. Plaintiff incorporates by reference each preceding and succeeding paragraph as though fully

          rewritten herein.

     4.   The Cuyahoga County Common Pleas Court has jurisdiction over this matter pursuant to R.C.

          2305.01.

     5.   Venue is proper in this Court pursuant to Civil Rules 3(C)(3) and 3(C)(6), as this is the county

          in which the Defendant conducted activity that gave rise to the claim for relief, and the county

          in which all or part of the claim for relief arose.

     6. Pursuant to Civil Rule 8(A), Plaintiff states that he seeks a judgment in excess of Twenty-Five

          Thousand Dollars ($25,000.00).

                                           FACTUAL ALLEGATIONS

     7. Plaintiff incorporates by reference each preceding and succeeding paragraph as though fully

          rewritten herein.

     8.   At all relevant times, Plaintiff Edwin Holt was employed as a medical supply technician at the

          Louis Stokes Cleveland VA Medical Center (“VA Hospital”) in Cleveland, Ohio.

     9.   On or about April 4, 2018, Mr. Holt reported to the VA Hospital for his 3:00 p.m. to 11:30

          p.m. shift.

     10. After collecting medical equipment for sterilization on the second floor of the main atrium and

          placing the equipment in a large cart, Plaintiff Edwin Holt planned to take the cart to the fourth

          floor to collect dental equipment.




Electronically Filed 02/04/2020 11:35 / / CV 20 928910 / Confirmation Nbr. 1934109 / CLSLP
           Case: 1:20-cv-00521-DAR Doc #: 1-1 Filed: 03/06/20 6 of 10. PageID #: 12



     11. Due to long waits for elevators, Edwin entered an elevator that was headed down, with the plan

         that he would ride it down and then take it back up to his fourth-floor destination.

     12. No one else was on the elevator when Mr. Holt entered it on the second floor. When he pushed

         the cart onto the elevator and the doors closed, the lights suddenly went out and the elevator

         plummeted to the basement, shaking violently as it crashed.

     13. Edwin tried to maintain control over the heavy cart while the elevator fell, attempting to keep

         it from slamming him against the elevator’s walls.

     14. When the elevator stopped, the lights were still out. Mr. Holt was able to use light from his cell

         phone to locate the alarm button, and he informed the person who responded to the alarm that

         the elevator had just crashed.

     15. The lights came back on, and eventually the elevator doors opened. When they did, the elevator

         floor was not flush with the basement floor, but instead was beneath the level of the basement

         floor by several inches.

     16. A maintenance worker was outside the elevator in the basement. He had heard the elevator

         crash and helped Plaintiff Edwin Holt exit the elevator with the cart, then blocked the elevator

         off with trash cans.

     17. As Plaintiff was walking to tell his supervisor what had happened, he felt a sharp, stabbing

         pain in his left leg along with tingling in his foot, which went numb. This was quickly followed

         by pain shooting down the left side of his neck into his shoulders. He sought immediate medical

         attention and began treating for serious personal injuries.

     18. At all relevant times, Defendant Otis Elevator Company was responsible for the operational

         maintenance, inspections of, servicing, and/or repairs of elevators in the VA Hospital,

         including this particular elevator, and for warning of any non-obvious dangers in the elevator.



Electronically Filed 02/04/2020 11:35 / / CV 20 928910 / Confirmation Nbr. 1934109 / CLSLP
           Case: 1:20-cv-00521-DAR Doc #: 1-1 Filed: 03/06/20 7 of 10. PageID #: 13



     19. At the time of the incident described herein, the elevators in the VA Hospital, including the

         one at issue here, had a history of maintenance and safety problems that was known to

         Defendant.

                                           FIRST CAUSE OF ACTION
                                                  (Negligence)

     20. Plaintiff incorporates by reference each preceding and succeeding paragraph as though fully

         rewritten herein.

     21. Defendant Otis Elevator Company had a duty to maintain the safety and reliability of the

         elevators in the VA Hospital, including the one at issue here, to periodically inspect the

         elevators for any defects, and to make all repairs necessary to keep the elevators in safe,

         functional condition.

     22. Defendant breached its duty by negligently failing to maintain the safety and reliability of the

         elevator Plaintiff was in at the time described herein, failing to properly inspect the elevator

         for any defects, and failing to make repairs that were necessary to keep it in safe, functional

         condition.

     23. As a direct and proximate result of Defendant Otis Elevator Company's negligence and breach

         of its duty of care, Plaintiff Edwin Holt sustained serious personal injuries, including but not

         limited to injuries to his back and neck, along with serious psychological injuries. Edwin was

         required to undergo medical care and incurred medical care costs, and he incurred great pain,

         suffering, severe mental anguish, and emotional distress along with wage loss and other

         economic damages.

     24. Further, Plaintiff believes his injuries are permanent in nature such that he will require future

         medical care and incur future medical care costs, and that he will continue to endure great pain,

         suffering, mental anguish, and emotional distress.


Electronically Filed 02/04/2020 11:35 / / CV 20 928910 / Confirmation Nbr. 1934109 / CLSLP
           Case: 1:20-cv-00521-DAR Doc #: 1-1 Filed: 03/06/20 8 of 10. PageID #: 14



             WHEREFORE, Plaintiff Edwin Holt prays for judgment against Defendant Otis Elevator

     Company in an amount exceeding Twenty-Five Thousand Dollars ($25,000.00), together with

     interest, costs, reasonable attorney fees associated herewith, and such other relief as the Court may

     deem just.

                                                                  Respectfully submitted,

                                                                  /s/ Kathleen R. Harris_____
                                                                  Kathleen R. Harris
                                                                  Attorney for Plaintiff



                                                   JURY DEMAND

             Plaintiff hereby demands a trial by jury on all issues triable by right.

                                                                  Respectfully submitted,

                                                                  /s/ Kathleen R. Harris_____
                                                                  Kathleen R. Harris
                                                                  Attorneys for Plaintiffs



                                                        PRAECIPE

     TO THE CLERK:

             Please serve summons and Complaint upon Defendant by certified mail, return receipt

     requested, at the address listed on the caption.



                                                                  /s/ Kathleen R. Harris_____
                                                                  Kathleen R. Harris
                                                                  Attorneys for Plaintiff




Electronically Filed 02/04/2020 11:35 / / CV 20 928910 / Confirmation Nbr. 1934109 / CLSLP
          Case: 1:20-cv-00521-DAR
           UNITED    STATES       Doc #: 1-1 Filed: 03/06/20 9 of 10. PageID #: 15
          POSTAL SERVICE




Date Produced: 02/10/2020

CERTIFIED MAIL SOLUTIONS INC.:

The following is the delivery information for Certified Mail™/RRE item number 9314 8001 1300 3540
0370 19. Our records indicate that this item was delivered on 02/07/2020 at 10:55 a.m. in COLUMBUS,
OH 43219. The scanned image of the recipient information is provided Jo^lo^.^^.

Signature of Recipient:


                               1
                               »


Address of Recipient:
                               •y                                                   5


Thank you for selecting the Postal Service for your mailing needs. If you require additional assistance,
please contact your local post office or Postal Service representative.

Sincerely,
United States Postal Service

The customer reference number shown below is not validated or endorsed by the United States Postal
Service. It is solely for customer use.




Sent To: C/O CT CORPORATION SYSTEM 4400 EASTON COMMONS WAY, SUITE 125 COLUMBUS, OH 43219
SUMMONS IN A CIVIL ACTION                            COURT OF COMMON PLEAS, CUYAHOGA COUNTY JUSTICE CENTER
                                                                            CLEVELAND,
                                Case: 1:20-cv-00521-DAR Doc #: 1-1 Filed: 03/06/20  10 OHIO
                                                                                       of 10.44113
                                                                                                PageID #: 16
                  CASE NO.                                   SUMMONS NO.
               CV20928910                  DI   CM              41034079                                          Rule 4(B) Ohio

                                                                                                                 Rules of Civil
                                                                                                                 Procedure
                                   EDWIN HOLT                         PLAINTIFF
                                      VS
                                                                                                                SUMMONS
                         OTIS ELEVATOR COMPANY                        DEFENDANT




          OTIS ELEVATOR COMPANY                                                        You have been named defendant in a sums
          C/O CT CORPORATION SYSTEM                                                  complaint (copy attached hereto) filed in Cuyahoga
          4400 EASTON COMMONS WAY, SUITE                     125                     County Court of Common Pleas, Cuyahoga County
          COLUMBUS OH 43219                                                          Justice Center, Cleveland, Ohio 44113, by the
                                                                                     plaintiff named herein.

                                                                                      You are hereby summoned and required to answer
                                                                                     the complaint within 28 days after service of this
                     Said answer is required to be served on:                        summons upon you, exclusive of the day of service.

                                                                                       Said answer is required to be served on Plaintiff's
          Plantiff's Attorney                                                        Attorney (Address denoted by arrow at left.)

          KATHLEEN R HARRIS                                                            Your answer must also be filed with the court
          405 MADISON AVE STE               1200                                     within 3 days after service of said answer on
                                                                                     plaintiff's attorney.
          TOLEDO,        OH 43604-0000
                                                                                       If you fail to do so, judgment by default will be
                                                                                     rendered against you for the relief demanded in the
                                                                                     complaint.

                   Case has been assigned to Judge:

          JOHN J RUSSO
          Do not contact judge. Judge's name is given for
          attorney's reference only.

                                                                                NAILAH K.       BYRD
                                                                           Clerk of the Court of Common Pleas


                    DATE SENT
           Feb      4,   2020                          By.
                                                                       Deputy


             COMPLAINT FILED           02/04/2020
                                                                                    41034079




CMSN130
